Case: 13-31215      Document: 00512703916         Page: 1    Date Filed: 07/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31215
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOHN E. MILTON, III, also known as Boo Milton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:96-CR-17-1


Before DAVIS, CLEMENT and HAYNES, Circuit Judges.
PER CURIAM: *
       John E. Milton, III, federal prisoner # 24395-034, was convicted of
conspiring to possess crack and powder cocaine with intent to distribute and
was sentenced to serve 600 months in prison and a five-year term of supervised
release.    Now, he moves this court for authorization to proceed in forma
pauperis (IFP) in this appeal from the district court’s denial of his “motion to
rescind” the judgment denying his second 18 U.S.C. § 3582(c)(2) motion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31215    Document: 00512703916    Page: 2   Date Filed: 07/18/2014


                                No. 13-31215

      The “motion to rescind” was meaningless, unauthorized, and without any
jurisdictional basis. See United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994). Consequently, this appeal does not involve “legal points arguable on
their merits (and therefore not frivolous).” See Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks omitted).         The appeal is
DISMISSED as frivolous, and Milton’s IFP motion is DENIED. See Baugh v.
Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                       2